DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kienzner et al. (US Publication 2017/0369021).
In regards to claims 1-7 and 10, Kienzner et al. discloses the claimed limitations including an airbag module for a vehicle steering wheel, comprising:
a module base (12) for fixed mounting on the vehicle steering wheel, which module base has a base opening (29), and

wherein the vibration absorber ring (24) has a ring axis and a mounting flange (Reference is made to Figures 5 and 6) for the gas generator (23),
wherein the vibration absorber ring has a resilient absorber wall (Reference is made to the indicator line of element 24 in Figure 6), starting from the mounting flange, which absorber wall extends in an axial direction toward the module base (12) and extends around the ring axis in the circumferential direction; and,
wherein the vibration absorber ring (24) has a plurality of resilient absorber feet (25) for fastening to the module base (12), the plurality of absorber feet extending in the axial direction;
wherein the vibration absorber ring (24) is fastened to the module base (12) by means of the absorber feet (25) such that, before activation of the airbag module (10), the absorber wall bears against the module base (12) and acts in an axial direction against the module base (12) and is resiliently deformed (Examiner notes that the absorber feet connect the elements as shown in Kienzner et al. and as such the recited elements are connected indirectly through the absorber feet or directly if the absorber feet are considered an integral portion of the absorber wall);
wherein the absorber feet (25) form a detent connection or a snap-on connection with the module base (12) (Reference is made to Figures 4-6 and Paragraph 0054);
wherein each of the absorber feet (25) includes a mounting portion having a thickened outer cross-section and a peripheral absorber foot groove (narrowed portion), wherein in the module base (12) fastening openings (27) are provided and an edge of 
wherein the absorber wall includes a free axial wall end (Reference is made to Figure 4) adjacent to the module base (12), wherein a radial stop (Reference is made to Figure 4) is formed in the module base radially adjacent to the free axial wall end (Reference is made to Figures 4-6);
wherein the absorber wall has a free axial wall end (Reference is made to Figure 4) adjacent to the module base (12), wherein a groove in which the free axial wall end engages is formed in the module base (12);
wherein the absorber feet (25) are integrated in the peripheral absorber wall in one piece (Reference is made to Paragraph 0052);
wherein the plural absorber feet (25) are arranged to be evenly spread in the circumferential direction, wherein the vibration absorber ring includes three absorber feet (25) (Reference is made to Figures 4-6; Examiner notes that the absorbing element has at least three absorber feet);
wherein a gas generator (23) is provided, comprising a generator flange (Reference is made to Figures 4-6) which bears against the mounting flange (20) of the vibration absorber ring (24) in an axial direction, wherein the gas generator (23) is fixedly connected to the vibration absorber ring (24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzner et al. (US Publication 2017/0369021).
In regards to claim 11, Kienzner et al. discloses the claimed limitations including evenly spread absorber feet (4 in total), yet, excluding three evenly spread absorber feet.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the number of absorber feet of Kienzner et al. from 4 to 3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (determining the number of feet required to securely and evenly support the components relative to each other) involves only routine skill in the art.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzner et al. (US Publication 2017/0369021) in view of Von Roden et al. (US Publication 2018/0312128).
In regards to claim(s) 9, Kienzner et al. discloses the claimed limitations excluding the vibration absorber ring being a two-component part.
Von Roden et al. discloses a two-component part vibration absorber ring (24), wherein the vibration absorber ring (24) is a two-component part, comprising a resilient first component which forms the absorber wall (Reference is made to Figures 4-6) and the absorber feet (25) and comprising a second component which is less resilient than the first component.
.
Allowable Subject Matter
Claim(s) 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper.
In regards to the newly remarks directed to the direction of the wall extension.  Towards and away from are relative term requiring a frame of reference which may be estabilished for the prior art to allow either to meet the recitation; nevertheless the second wall was the intended element in the rejection and also meets the “starting from the mounting flange…extends in an axial direction toward the module base” limitation.  Regarding the second wall the absorbing feet (25) of the absorbing element (24) may be said to be components of the second wall acting therefore the second wall is bearing on the base recited, alternatively the feet (25) may be considered intermediate elements acting to transfer the forces between the base and wall, which is not precluded by the open-ended limitations, and as such the wall would be bearing on the base as recited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616